Order filed May 9, 2013




                                      In The


        Eleventh Court of Appeals
                                   __________

                 Nos. 11-12-00222-CR & 11-12-00223-CR
                               __________

           EDWARD FERNANDEZ MEDRANO, Appellant

                                         V.

                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 238th District Court
                             Midland County, Texas
                  Trial Court Cause Nos. CR35988 & CR36058


                                    ORDER
      These appeals have been unduly stalled due to the failure of Appellant’s
retained counsel, Paul Williams, to file appellate briefs. The briefs were originally
due on November 26, 2012. On December 19, the court on its own motion granted
an extension in each appeal until January 3, 2013. On January 29, counsel filed
motions for extension, which this court granted and which extended the deadlines
to February 15, 2013. We have had no further communication from counsel. More
than two months have passed since the extended deadline, and counsel has yet to
file a brief.
       By this order, Paul Williams is ORDERED to file in this court a brief on
behalf of Appellant on or before May 24, 2013.


                                                 PER CURIAM


May 9, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                        2